17‐284 
Jobe v. Whitaker 
 
                    UNITED STATES COURT OF APPEALS 
                        FOR THE SECOND CIRCUIT 
                                              

                           SUMMARY ORDER 
                                              
RULINGS    BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.       CITATION    TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE  FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
Square,  in  the  City  of  New  York,  on  the  21st  day  of  December,  two  thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS,   
                   RICHARD J. SULLIVAN, 
                                         Circuit Judges, 
                   EDWARD R. KORMAN,* 
                                         District Judge. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
MOMODOULAMIN JOBE, AKA                     
MOMODOU LAMIN JOBE, AKA 
MOMODOU JOBE, 
                            Petitioner, 

  Judge Edward R. Korman, of the United States District Court for the Eastern 
*

District of New York, sitting by designation. 
                                              
                                             1 
     
 
            v.                                                  17‐284 
                                                                 
MATTHEW G. WHITAKER, 
ACTING UNITED STATES ATTORNEY 
GENERAL, 
                            Respondent. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR PETITIONER:                        Ari Holtzblatt, Wilmer Cutler Pickering Hale 
                                         and Dorr LLP, Washington, DC. 
 
FOR RESPONDENT:                        Laura M.L. Maroldy, Trial Attorney, Office of 
                                         Immigration Litigation (Joseph H. Hunt, 
                                         Assistant Attorney General; Brianne Whelan, 
                                         Senior Litigation Counsel, on the brief), 
                                         United States Department of Justice, 
                                         Washington, DC. 
          
         UPON DUE CONSIDERATION of this petition for review of a Board of 
Immigration Appeals (“BIA”) decision, IT IS HEREBY ORDERED, ADJUDGED 
AND DECREED that the petition for review is DENIED. 
          
         Petitioner Momodoulamin Jobe, a native and citizen of Gambia, seeks 
review of a January 11, 2017, decision of the BIA dismissing his appeal of a July 
13, 2016, decision of an Immigration Judge (“IJ”) ordering his removal and 
finding him ineligible for cancellation of removal or a waiver of inadmissibility.   
In re Momodoulamin Jobe, No. A 096 502 313 (B.I.A. Jan. 11, 2017), aff’g No. A 
096 502 313 (Immig. Ct. Hartford July 13, 2016).    We assume the parties’ 
familiarity with the underlying facts, the procedural history, and the issues 
presented for review. 
 
         Our jurisdiction is limited to constitutional claims and questions of law 
because Jobe was ordered removed on account of a controlled substance 
                                           
                                         2 
     
conviction.    8 U.S.C. § 1252(a)(2)(C), (D).    We review such questions de novo, 
Pierre v. Holder, 738 F.3d 39, 47 (2d Cir. 2013), but defer to the agency’s 
reasonable interpretations of ambiguous provisions of the Immigration and 
Nationality Act (“INA”), see Chevron U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 
467 U.S. 837, 842‐43 (1984); Gill v. INS, 420 F.3d 82, 89 (2d Cir. 2005).    Here, Jobe 
raises equal protection and due process claims based on the disparate treatment 
accorded to lawful permanent residents (“LPRs”) previously convicted of a 
single drug offense involving a small amount of marijuana who travel abroad.   
 
       First, Jobe argues that 8 U.S.C. § 1101(a)(13)(C) violates equal protection by 
distinguishing between LPRs based on their overseas travel.    “The Due Process 
Clause of the Fifth Amendment guarantees every person the equal protection of 
the laws, ‘which is essentially a direction that all persons similarly situated 
should be treated alike.’”    Jankowski‐Burczyk v. I.N.S., 291 F.3d 172, 176 (2d 
Cir. 2002) (quoting City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 
439 (1985)).    “Of course, the government can treat persons differently if they are 
not ‘similarly situated.’”    Id. (quoting Able v. United States, 155 F.3d 628, 631 
(2d Cir. 1998)).    “Due process and equal protection guarantees clearly extend to 
aliens as well as United States citizens.”    Domond v. I.N.S., 244 F.3d 81, 87 (2d 
Cir. 2001) (citing Yick Wo v. Hopkins, 118 U.S. 356, 369 (1886)). 
        
       Under the Illegal Immigration Reform and Immigrant Responsibility Act 
of 1996 (the “IIRIRA”), LPRs who leave the United States for brief trips “shall not 
be regarded as seeking an admission into the United States for purposes of the 
immigration laws” (and therefore cannot be found inadmissible) except in 
certain situations, including where the LPR has been convicted of a controlled 
substance offense.    8 U.S.C. §§ 1101(a)(13)(C)(v), 1182(a)(2)(A)(i)(II).    Jobe 
concedes that under those statutes, as interpreted by this Court, he was regarded 
as seeking admission to the United States after his trip to Gambia.    He argues 
that the statutory scheme violates his equal protection rights by creating, without 
a rational basis, two classes of narcotics offender LPRs who are identical in every 
respect except that members of one class have departed from and returned to the 
United States, and are therefore inadmissible and removable, while members of 
the other class, who remained in this country continuously, are not deportable. 
                                            
                                           3 
 
           
        However, “a resident alien returning from a brief trip” is “differently 
situated” from “a continuously present resident alien,” and therefore does not 
have “a right to identical treatment.”    Landon v. Plasencia, 459 U.S. 21, 31 
(1982); see also Mejia‐Rodriguez v. Holder, 558 F.3d 46, 49‐50 (1st Cir. 2009) 
(denying equal protection claim because, inter alia, “[a] lawful permanent 
resident who departs the country and attempts to return is not similarly situated 
to a lawful permanent resident who never left.” (citing Plasencia, 459 U.S. at 31)).   
Because these two classes of LPRs are not “similarly situated,” Congress does not 
violate equal protection rights by “enact[ing] a regulatory measure as to one 
classification without a counterpart measure as to the other, and without a 
rationale for the resulting lack of symmetry.”    Jankowski‐Burczyk, 291 F.3d at 
176.    The Ninth Circuit has rejected an equal protection challenge identical to 
Jobe’s for the same reason.    Gomintong v. Gonzales, 255 F. App’x 98, 99 (9th Cir. 
2007) (memorandum opinion) (“The Supreme Court has recognized that an LPR 
who briefly leaves the country is not entitled to the same rights as an LPR who 
remains in the country.” (citing Plasencia, 459 U.S. at 31)). 
         
        Jobe argues that before we determine that two classes are differently 
situated for equal protection purposes, we must conduct a case‐specific analysis 
of whether the difference between the two groups justifies the legislative 
classification at issue.    But a case‐by‐case determination of whether groups are 
“similarly situated” would make that threshold question essentially inseparable 
from the question of whether the classification has a “rational basis”‐‐a result 
that is unsupported by our precedent.    See Jankowski‐Burczyk, 291 F.3d at 177‐
78 (“[W]hen a legislative body has made a classification within a given statutory 
scheme as a whole, we will not subject every subsection and every amendment of 
every subsection to rational‐basis scrutiny.”). 
         
        Supreme Court precedent establishes that LPRs who leave and return to 
the United States, such as Jobe, are differently situated from LPRs who 
continuously remain in the United States with respect to those groups’ due 
process rights.    Plasencia, 459 U.S. at 31; see also Correa v. Thornburgh, 901 F.2d 
1166, 1174 (2d Cir. 1990) (rejecting equal protection challenge and noting the 
                                           
                                          4 
 
“basic principle of immigration law . . . that a resident alien who leaves this 
country and attempts to enter the United States on his or her return, is subject to 
all current exclusionary laws”).    Accordingly, Jobe’s equal protection rights 
were not violated by the congressional choice to impose inadmissibility criteria 
on narcotics offender LPRs who leave and return to the United States that differ 
from deportability criteria for narcotics offender LPRs who never left.    We 
therefore need not reach the question of whether Congress had sufficient 
justification for such a classification.    See Jankowski‐Burczyk, 291 F.3d at 176.     
 
        Second, Jobe argues that charging him as an arriving alien despite his LPR 
status affronts due process by arbitrarily restricting his liberty interest in 
traveling abroad.    This argument is also unavailing.     
 
        Jobe is correct that LPRs have a constitutionally protected liberty interest 
in international travel.    See Califano v. Aznavorian, 439 U.S. 170, 176 (1978) 
(“[T]he ‘right’ of international travel has been considered to be no more than an 
aspect of the ‘liberty’ protected by the Due Process Clause of the Fifth 
Amendment.”).    However, “this ‘right’ . . . can be regulated within the bounds 
of due process,” id., and “[t]he alien’s right to travel temporarily outside the 
United States is subject to restrictions not applicable to citizens,” Harisiades v. 
Shaughnessy, 342 U.S. 580, 586 & n.10 (1952).     
 
        Despite Jobe’s argument that LPRs have business, educational, and 
familial interests in traveling overseas, he has not established that charging him 
as inadmissible pursuant to § 1101(a)(13)(C)(v) affronted due process.    Insofar 
as he alleges a violation of procedural due process, he has not claimed that the 
“procedures allowed for by” § 1101(a)(13)(C)(v) “are [in]sufficient to protect [his] 
interest.”    Weinstein v. Albright, 261 F.3d 127, 134 (2d Cir. 2001).    To the extent 
he alleges a violation of substantive due process, Jobe has not established that the 
Government infringes a “fundamental” liberty interest when it treats LPRs as 
seeking admission under § 1101(a)(13)(C)(v) because he has not established a 
fundamental right to international travel.    See Reno v. Flores, 507 U.S. 292, 302 
(1993) (reasoning that litigants alleging violations of substantive due process 
must identify a fundamental right at issue); Weinstein, 261 F.3d at 140 
                                            
                                           5 
 
(“Plaintiff’s right to a passport and to travel internationally, while a liberty 
interest protected by the Due Process Clause of the Fifth Amendment, is not a 
fundamental right equivalent to the right to interstate travel.”).     
 
       Finally, Jobe’s challenges to Heredia v. Sessions, 865 F.3d 60, 64‐65, 70‐71 
(2d Cir. 2017), are unavailing.    “It is a longstanding rule of our Circuit that a 
three‐judge panel is bound by a prior panel’s decision until it is overruled either 
by this Court sitting en banc or by the Supreme Court.”    Doscher v. Sea Port 
Grp. Sec., LLC, 832 F.3d 372, 378 (2d Cir. 2016). 
 
       For the foregoing reasons, the petition for review is DENIED.   
  
                                           FOR THE COURT: 
                                           CATHERINE O’HAGAN WOLFE, CLERK 
                                            
                                            
                                            
                                            




                                           
                                         6